

113 S2950 IS: Physician Ambassadors Helping Veterans Act
U.S. Senate
2014-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2950IN THE SENATE OF THE UNITED STATESNovember 20, 2014Mr. Moran introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to establish the Physician Ambassadors Helping Veterans
			 program to seek to employ physicians at the Department of Veterans Affairs
			 on a without compensation basis in practice areas and specialties with
			 staffing shortages and long appointment waiting times.1.Short titleThis Act may be cited as the Physician Ambassadors Helping Veterans Act.2.Physician Ambassadors Helping Veterans program(a)In generalSubchapter I of chapter 74 of title 38, United States Code, is amended by inserting after section
			 7405 the following new section:7405A.Physician Ambassadors Helping Veterans program(a)In generalThe Secretary shall seek to use the authority under section 7405 of this title to employ physicians
			 on a without compensation basis in any practice area or speciality for
			 which—(1)the average waiting time for veterans seeking an appointment with a physician in such practice area
			 or specialty exceeds the waiting time goals established by the Department;
			 or(2)the Department facility where the physician will be employed has demonstrated staffing shortages,
			 as determined by the Secretary.(b)Volunteer coordinatorsThere shall be in each medical facility of the Department a volunteer coordinator. The volunteer
			 coordinator for a medical facility shall—(1)seek to establish relationships with medical associations serving the area where the facility is
			 located;(2)recruit physicians for employment on a without compensation basis in the facility; and(3)serve as the initial point of contact for physicians seeking employment on a without compensation
			 basis in the facility.(c)QualificationsA physician employed on a without compensation basis shall agree, as a condition of being granted a
			 credential or privilege to practice medicine in a facility of the
			 Department, to commit to serving a minimum of 40 hours in the facility
			 during the 12-month period beginning on the date on which such credential
			 or privilege is granted.(d)Credentialing process(1)The Secretary shall ensure that each physician who seeks employment at the Department on a without
			 compensation basis receives a credential or privilege to practice medicine
			 in the Department, or a decision that such a credential or privilege will
			 not be granted, by not later than 60 days after the date on which the
			 physician requests such credential or privilege.(2)The director of a medical facility of the Department shall approve, and accept the services of, any
			 physician who meets the qualifications under subsection (c) and receives a
			 credential or privilege to practice medicine in the facility under
			 paragraph (1).(e)Annual reportNot later than March 31 of each year, the Secretary shall submit to the Committees on Veterans’
			 Affairs and the Committees on Appropriations of the Senate and House of
			 Representatives a report on physicians employed on a without compensation
			 basis at the Department. Each such report shall include, for the year
			 preceding the year during which the report is submitted, each of the
			 following:(1)The number of physicians employed on a without compensation basis by the Department in each of the
			 Veterans Integrated Service Networks.(2)Information about staffing levels and appointment waiting times for facilities located in each such
			 Veterans Integrated Service Networks..(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item
			 relating to section 7405 the following new item:7405A. Physician Ambassadors Helping Veterans program..